Citation Nr: 1201663	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-14 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 18, 1986, to February 24, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show the Veteran perfected an appeal from the February 2005 rating decision, but that she subsequently moved and requested that her claims file be transferred to the VARO in Sioux Falls, South Dakota.  Although an April 2009 statement of the case addressed the matter from a January 2009 rating decision, the Board finds the appeal remains from the February 2005 rating decision.  

The Board also notes that in a May 2005 VA Form 9 the Veteran requested a Board hearing in Washington, DC, but that subsequent to her move to South Dakota in an April 2009 VA Form 9 she stated she did not want a Board hearing and requested a hearing with a local decision review officer.  VA records also show that she failed to report for a scheduled personal hearing in May 2009 and she did not respond to correspondence requesting that she clarify if she still desired a local hearing.  In light of the facts in this case, the Board finds the Veteran's request for a personal hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in November 2004, October 2008, January 2009, and June 2009.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in October 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that her service-connected left knee disability is more severe than reflected by the 10 percent rating.  In correspondence dated in June 2009 she reported that she had pain which began almost immediately with any left knee movement.  The Board notes that a November 2008 VA examination report included diagnoses of patellofemoral syndrome, large medial plica, and questionable posterior horn tear.  Although the examiner stated the Veteran had symptoms consistent with patellofemoral syndrome, it is unclear what specific symptoms were considered to be attributable to her service-connected knee disability.  The examiner also noted that she had significant problems with fibromyalgia and noted that a 2005 magnetic resonance imaging (MRI) scan revealed a very large lateral plica which was a congenital problem.  The Board further notes that VA treatment records include diagnoses of Lyme disease, maltracking patella to the left knee, and a history of increasing weakness and cramps with a question of multiple sclerosis in the past versus possible exposure to Lyme disease.  Records show the Veteran received cortisone injections to the left knee in April 2009 and June 2009.  In light of the complex medical questions at issue, the Board finds additional development is required for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After she has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of her service-connected left knee disability.  The examiner should be requested to address which specific symptoms are attributable to the service-connected left knee disability and those which are due to congenital or other disease entities unrelated to the service-connected disability.  Any congenital or other left knee disease entity symptom manifestations found to have been aggravated by the service-connected disability should also be identified.

All indicated tests and studies are to be performed.  To the extent possible, the examiner should identify any increased disability manifestations over a specific period of time during the course of the appeal (2004 to present).  The examiner should also comment as to the impact of the service-connected left knee disability on the Veteran's daily activities and her ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


